PER CURIAM.
Leo Frank Land, petitioner, convicted of manslaughter and sentenced to fifteen years’ hard labor, filed a motion to vacate and set aside his judgment and sentence on the ground he had not been represented by counsel. The court found that the defendant, at the times of arraignment, plea and trial, was, according to the record and circuit court minutes, represented by competent counsel, and denied the motion.
Petitioner alleges he was not, for a period of seven months following the entry of the above order, advised as to the disposition of his motion and that, by the time he was so advised, the time for appeal had passed. Petitioner asserts that, because of these circumstances, he now has the right to have the merits of his cause considered on petition for writ of habeas corpus in this court. We issued the writ and have examined the return which alleges affirmatively petitioner was represented by counsel of his own choosing at his arraignment and trial. Included as exhibits in the return are photostatic copies of the record establishing that fact.
Upon consideration of the record in this cause we find the petition to be without merit. The writ is discharged and petitioner remanded to custody.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.